In compliance with the provisions of Act 46 of 1940, requiring a decision in cases of this character within twenty-four hours after submission, we herewith hand down our decision in this matter — the reasons for which will follow in due course.
For the reasons to be hereafter assigned, the judgment appealed from is annulled, avoided and reversed and it is now ordered that there be judgment in favor of the relator, Henry Haas, and against the respondents, the Democratic Executive Municipal Committee for the City of Gretna and F.J. Delery, ordering that the alternative writ of mandamus heretofore issued be reinstated and perpetuated to the extent of directing the Democratic Executive Municipal Committee for the City of Gretna and its Chairman to meet and amend the returns heretofore promulgated by it on April 12, 1941, so as to declare Frank Bessler and John T. Gegenheimer to have been selected as the democratic nominees for the office of alderman of the City of Gretna in the democratic primary election held on April 8, 1941, and also declaring that the relator, Henry Haas, together with F.J. Delery, Henry F. Bender, Eugene Gehring, John P. Ray and William Schurb, are entitled to enter the second primary as candidates for the office of alderman of the City of Gretna to be held on May 13, 1941.
Reversed.